Citation Nr: 1024091	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 
10 percent for bilateral pes planus prior to July 27, 2009.  

2.  Entitlement to an initial compensable evaluation for 
bilateral Morton's neuroma.

3.  Entitlement to an initial compensable evaluation for mono 
neuritis of the right posterior tibial nerve.

4.  Entitlement to an initial compensable evaluation for mono 
neuritis of the left posterior tibial


REPRESENTATION

Veteran represented by:	Kimberly Syfrett, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO), 
which granted service connection for bilateral pes planus and 
assigned a 10 percent rating, effective on July 1, 2002.  

In February 2007 and May 2009, the Board remanded the claim 
for increase involving bilateral pes planus to the RO for 
additional development and adjudicative action.  In an April 
2010 rating decision, the RO granted a 50 percent evaluation 
for bilateral pes planus, effective July 27, 2009.  The Board 
finds that this is a full grant of the benefits sought as of 
this date, as it is the maximum evaluation allowed for the 
disability.  Additionally, following the issuance of the 
April 2010 rating decision, the Veteran's representative 
stated she and the Veteran disagreed with the effective date 
assigned for the 50 percent evaluation.  She made no mention 
of disagreeing with the evaluation assigned.  Additionally, 
the Veteran nor his representative have made arguments as to 
the Veteran warranting an extraschedular evaluation.  In 
fact, the Veteran's private podiatrist has consistently 
alleged that the Veteran meets the criteria for the 
50 percent evaluation for bilateral pes planus.  Thus, the 
Board finds that the April 2010 rating decision granted the 
benefits in full as of July 27, 2009, and thus that part of 
the appeal period (as of July 27, 2009) is no longer on 
appeal.

The the issue of service connection for heel spurs claimed as 
secondary to service-connected bilateral pes planus has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction and refer this matter to 
the AOJ for appropriate action.  

The issues of entitlement to initial compensable evaluations 
for bilateral Morton's neuroma, mono neuritis of the right 
posterior tibial nerve, and mono neuritis of the left 
posterior tibial are addressed in the REMAND portion of the 
decision below.  Those issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Prior to July 27, 2009, the preponderance of the credible 
evidence is against a finding that the Veteran's bilateral 
pes planus was either severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities or pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent prior to July 27, 2009, for bilateral pes planus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45 4.71a, Diagnostic Code 5276 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for 
bilateral pes planus has been granted, and an initial rating 
and effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records and 
providing the Veteran with VA examinations.  The Veteran 
submitted medical records from a private podiatrist.  The 
Veteran indicated he was in receipt of Social Security 
Administration benefits and VA obtained those records.  VA 
also obtained VA treatment records.  The Veteran has not put 
VA on notice of any further outstanding relevant evidence.

In May 2009, the Board remanded the claim for additional 
development and adjudicative action, including having the 
Veteran undergo a VA examination.  The record reflects that 
the Veteran has essentially refused to undergo a VA 
examination, arguing that there is enough evidence of record 
to decide the claim.  See September 2009 statement from the 
Veteran's attorney (acknowledging that the Veteran had been 
scheduled for a VA examination on October 6, 2009 and 
stating, "[W]e contend the [V]eteran has provided adequate 
medical information to rate the claim without the need for 
further evaluation by [VA] pursuant to 38 C.F.R. 
§ 3.326(c).")  

The purpose of the Board requesting a new examination was 
based, in part, on the harsh and, frankly, unprofessional 
allegations the private podiatrist, Dr. BSS, made against the 
VA examiner, who conducted the November 2008 VA examination.  
See July 27, 2009, letter from Dr. BSS (stating that VA 
examiner had taken him "on a convoluted, twisted, and 
perverted journey with the sole intent of denying the 
[V]eteran benefits," calling one of the VA examiner's 
comments "insane," calling a statement by the VA examiner 
"ridiculous," arguing that the VA guidelines do not give 
their doctors license to "make arbitrary and ridiculous 
statements about the human foot to suit their purposes," and 
stating that the VA examiner had "gone out of her way [] to 
sabotage [the Veteran]'s ability to obtain his just needs.")  
The Board wanted to have the Veteran undergo another 
examination to determine whether such accusations by Dr. BSS 
had any validity and/or whether the Veteran's disability had 
worsened significantly since the November 2008 VA 
examination.  The Veteran's refusal to appear for a Board-
ordered VA examination has caused the Board to draw a 
negative inference, and it undermines any merit to his claim.  
Additionally, the Board concludes that the Veteran has 
intentionally chosen to not cooperate with VA in connection 
with his appeal, and he must accept whatever consequences 
that refusal has caused.  

The duty to assist the claimant is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran 
is required to report for scheduled medical examinations.  
38 C.F.R. § 3.326(a) (2009) ("Individuals for whom an 
examination has been scheduled are required to report for the 
examination." (Emphasis added.)).  If a claimant fails to 
report for a scheduled examination, VA regulations provide 
that the claim will be decided based upon the available 
evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 
(2005); 38 C.F.R. § 3.655 (2009).  The United States Court of 
Appeals for Veterans Claims (Court) has stated that a 
claimant has an obligation to cooperate in the development of 
evidence pertaining to his claim, and the failure to do so 
puts the claimant at risk of an adverse adjudication based on 
an incomplete and underdeveloped record.  See Kowalski, 19 
Vet. App. at 178.  In Kowalski, the Court stated its caselaw 
on a claimant's cooperation is clear: "'If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.'"  Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992) (quoting Wood, supra).  The Board 
assumes that the Veteran's representative is fully aware of 
the Court's caselaw regarding cooperating with examinations.


VA should not be placed in the position of assessing the 
probative weight of any evidence, when the actions of the 
Veteran preclude an accurate assessment of that evidence 
(i.e., Dr. BSS's clinical findings which are significantly 
worse than the VA clinical findings in the October 2002, May 
2004, and November 2008 VA examination reports).  The impact 
such lack of cooperation will be addressed below.

Because this is an appeal from the Veteran's original 
compensation claim, under the provisions of 38 C.F.R. 
§ 3.655(b), the Board will consider this claim based on the 
evidence of record.  Kowalski, 19 Vet. App. at 178.  Had this 
been a claim for increase, the Board would have denied the 
claim as a matter of law.  Kyhn v. Shinseki, 23 Vet. App. 335 
(2010).  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's appeal for a higher rating for bilateral pes 
planus stems from the rating decision that granted service 
connection and assigned the initial 10 percent evaluation.  
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time service 
connection is awarded until a final decision is made.  Id.  
In this case, the RO has staged the Veteran's evaluation with 
10 percent and 50 percent evaluations.  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  

Specific Legal Criteria

The Veteran's bilateral pes planus is evaluated under 
Diagnostic Code 5276, which addresses pes planus.  Moderate; 
weight-bearing line over medial to great toe, inward bowing 
of the tendo Achilles, pain on manipulation and use of the 
feet bilateral or unilateral warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities 
involving the bilateral foot warrants a 30 percent 
evaluation.  Id.  Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances 
involving the bilateral foot warrants a 50 percent 
evaluation.  Id.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R § 4.6.  

It should also be noted that use of terminology such as 
"mild" or "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  The record as a whole is evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran currently contends that he is entitled to an 
increased evaluation to 50 percent for his bilateral pes 
planus for the period from at least November 16, 2004 to July 
26, 2009.  

By way of procedural background, as noted above, the Veteran 
was granted service connection for his bilateral pes planus 
in the November 2002 rating decision on appeal, wherein the 
RO assigned a 10 percent evaluation, effective from July 1, 
2002.  Most recently, in an April 2010 rating decision, the 
RO granted a maximum rating of 50 percent for the foot 
disability, effective from July 27, 2009.  A May 2010 
statement from the Veteran's attorney reflects a desire to 
continue the appeal to the extent that an earlier effective 
date should be awarded for the 50 percent evaluation.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent prior to July 
27, 2009.  The Board is fully aware of the multiple 
statements submitted by Dr. BSS, wherein he alleges that the 
Veteran's bilateral pes planus is severe and/or pronounced 
and has been severe/pronounced since he first saw the Veteran 
in November 2004.  However, the Board finds that Dr. BSS's 
opinions are of significantly lessened probative value for 
multiple reasons, which will be explained below.

First, the Board will address the Veteran's credibility, as 
it finds his allegations of severe pes planus to be not 
credible.  In other words, the Board concludes the Veteran is 
not a credible historian.  The Veteran would have the Board 
believe that his bilateral pes planus was one of the 
disabilities that caused him to leave his job as a painter in 
2001.  See VA Form 9, received in September 2003 ("I am now 
totally disabled and one of my major disabilities is my feet 
condition.") and May 2004 VA examination report ("He quit 
working in 2001 as a painter because he couldn't stand for 
any period of time and he couldn't climb up and down ladders 
because of his feet.").  These allegations are not remotely 
supported by the more objective evidence of record.  For 
example, the Veteran filed a claim for VA pension benefits in 
December 2001, which, clearly, was right after he stopped 
working and yet he did not include a disability involving pes 
planus as causing his inability to work.  Rather, the 
disabilities he listed on the application that had caused his 
unemployability were chronic obstructive pulmonary disease, 
allergic pneumonitis, hypertension, and anxiety disorder.  
See VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in December 2001 at Item # 17.  

Additionally, the Veteran filed a claim for disability 
benefits with the Social Security Administration in 2002.  
Like his claim for VA pension benefits, he did not include a 
disability involving pes planus in that application.  Rather, 
the Social Security Administration records show that the 
Veteran's claim for disability benefits involved severe 
chronic obstructive pulmonary disease and an anxiety 
disorder, which disabilities are entirely consistent with his 
claim for VA pension benefits.  

These 2001 and 2002 applications for benefits significantly 
hurt the Veteran's 2003 allegations that his bilateral pes 
planus was so severe that they contributed to his becoming 
unable to work.  The Veteran's latter allegations are 
contradicted by the disability claims he submitted prior to 
seeking service connection for bilateral pes planus.  
Further, at the October 2002 VA examination, the Veteran 
reported he had stopped working due to problems with his 
breathing.  See October 2002 VA examination report.  Thus, 
applications he submitted and statements he made in 2001 and 
2002 contradict his subsequent allegations.  

The Board concludes that had the Veteran's pes planus been as 
severe as he alleges, he would have included that as one of 
the disabilities in connection with his VA pension and Social 
Security disability claims.  He did not, and the Board has 
drawn a negative inference as to the severity of his pes 
planus.  In fact, the Board rejects the subsequent 
allegations of having severe pes planus as a result of the 
above inconsistencies.  It was only after the 10 percent 
evaluation was assigned for the bilateral pes planus that the 
Veteran began alleging that his pes planus was severe and had 
impacted his ability to work.  

Supporting this finding that the Veteran's feet are not 
severe are the records relied upon by the Social Security 
Administration in awarding the Veteran disability benefits.  
They are dated as early as 1999, and there are no complaints 
whatsoever regarding the Veteran's feet.  For example, a 
November 1999 private medical record shows that the examiner 
actually examined the veteran's feet and wrote there was no 
pedal edema.  A June 2000 VA treatment record shows a finding 
of negative pedal edema, bilaterally.  These records were 
silent for a finding of bilateral pes planus, which the Board 
finds is evidence against the Veteran having severe or 
pronounced bilateral pes planus.  In other words, if the 
Veteran's bilateral pes planus is so severe/pronounced, how 
is it that an examination would not have reported such when 
physically examining the Veteran's feet.  

In November 2001, the Veteran stated he had trouble 
ambulating because of shortness of breath.  Later that month, 
the Veteran reported that back pain limited his walking more 
than shortness of breath.  Thus, the Veteran reported two 
symptoms that affected his ability to ambulate, and neither 
involved his bilateral pes planus.  A November 2002 internal 
medicine consultative examination shows that the examiner 
stated, "He has not worked for several months.  He is a 
painter.  His shortness of breath prevents him from 
working."  This examiner reported that the past medical 
history was positive for hypertension, chronic lung disease, 
and osteoporosis.  There was no mention of bilateral pes 
planus as part of the past medical history.

Thus, the records created prior to the Veteran's claim for 
service connection for bilateral pes planus are accorded 
significantly more probative value, as they show the 
disabilities that have caused the Veteran to stop working, 
which did not include pes planus.  Yet the Veteran's wife is 
arguing that the Veteran's pes planus was bad enough over the 
years that the Veteran was unable to dance at their wedding 
in 1973 and that he was unable to play any sport-related 
activities with their children as they were growing up 
because of his feet (she stated she and the Veteran's son 
both felt cheated out of important things in their lives 
because of the Veteran's feet).  See statement from the 
Veteran's wife, dated April 2007.  The Board finds it 
difficult to believe that the Veteran's feet have been as 
severe as both the Veteran and his wife allege for years and 
yet treatment records dated prior to his filing a claim for 
benefits involving his feet are silent for complaints 
associated with pes planus including medical records where 
the Veteran's feet were physically examined or a past medical 
history was recorded.  The statement from the Veteran's wife 
is rejected as well as not credible.

The Veteran has also submitted two statements from DB both 
essentially stating how severe the Veteran's bilateral pes 
planus are.  Due to the Board's finding that the Veteran is 
not a credible historian, these lay statements are accorded 
no probative value.  While DB can attest to the difficulty 
the Veteran has with walking and standing that he has 
personally witnessed, he is not competent to state the cause 
of why the Veteran is unable to stand/walk.  Two VA 
professionals have stated that the Veteran's difficulty 
walking and standing are not due to the service-connected 
bilateral pes planus.  The Board is unwilling to accept DB's 
statements as evidence of the severity of the Veteran's 
service-connected bilateral pes planus.  

The clinical findings reported in October 2002, May 2004, and 
November 2008 establish that the Veteran's bilateral pes 
planus does not warrant either a 30 percent or 50 percent 
evaluation.  For example, at the October 2002 examination, 
the examiner stated that the Veteran's longitudinal arch was 
"entirely normal" in the nonweight bearing posture with 
moderate depression on weight bearing.  He stated the Veteran 
had pes planus but "only really in the transverse arches."  
This is evidence against a finding of marked deformity and 
marked pronation.  He noted that the majority of symptoms 
involving the Veteran's feet were due to peripheral arterial 
occlusive disease, which diagnosis he stated was confirmed on 
examination.  X-rays taken of the feet at that time were 
normal.  There was no report of severe pain on manipulation 
or extreme tenderness of plantar surfaces of the feet, 
callosities, swelling, or marked inward displacement and 
severe spasm of the tendo Achilles.  

At the May 2004 examination, the Veteran reported wearing 
boots with arch supports that seemed to help.  This is 
evidence against a finding that his pes planus was not 
improved by orthopedic shoes or appliances.  The examiner 
stated there was no evidence of abnormal weight bearing.  
Alignment of the Achilles tendon was normal.  This is 
evidence against a finding of marked deformity or marked 
pronation.  Pain on manipulation of the feet was moderate.  
The Board understands that pain on manipulation is 
contemplated by the 30 percent evaluation; however, the Board 
does not find that this establishes a basis for a higher 
evaluation for two reasons.  One, the Board already finds the 
Veteran's statements not credible.  This clinical finding is 
based upon what a patient reports.  Thus, to the extent that 
the Veteran reported pain, the Board accords such statement 
no probative value.  Two, even if the Board accepted such 
clinical finding, the Veteran does not meet the other 
criteria for a 30 percent evaluation.  For example, the 
examiner specifically noted there were no calluses or 
ulceration of the feet, which is evidence against 
callosities.  He also stated there was no heat, alteration in 
color, or edema, which is evidence against swelling on use.  
Thus, of the four symptoms described under the 30 percent 
evaluation, the Veteran has only one of them, and that is 
only if the Board accepted the Veteran's report of pain, 
which it does not.  Of the four symptoms described under the 
50 percent evaluation, the Veteran meets none of them.

X-rays taken at that time of the feet received mild hallux 
valgus and mild degenerative joint disease of the left 
metacarpal phalangeal joint.  "Other features of both feet 
appear normal."  

At the November 2008 VA examination, the Veteran reported 
that his feet did not impede his ability to do his activities 
of daily living.  He again reported wearing tie-up boots, 
which were the most comfortable shoes to wear for ambulation.  
This is evidence against a finding that the Veteran's pes 
planus was not improved by orthopedic shoes.  There was no 
edema in the feet and no evidence of abnormal weight bearing 
calluses, which is evidence against swelling and 
characteristic callosities.  There was tenderness to 
palpation of the plantar metatarsal heads, but no pain with 
manipulation of the flexible pes planus.  Thus, the Board 
finds that such clinical findings are evidence against 
extreme pain of plantar surfaces and pain on manipulation.  
There were no palpable spasms and the Veteran had 10 degrees 
of Achilles misalignment bilaterally.  This is evidence 
against a finding of marked inward displacement and severe 
spasm of the tendo Achilles.  The examiner stated the Veteran 
had no "deformity," which is evidence against a finding of 
marked deformity or marked pronation.

Additionally supporting a finding that an increased rating is 
not warranted are that the examiner stated the Veteran had no 
discomfort with range of motion testing and no effusion, 
tenderness, weakness, fatigue, or instability.  See DeLuca, 
supra.  The examiner noted that the Veteran had distinct 
functional limitation with standing and walking due to 
general unsteadiness or ataxia, which she stated was not 
caused by or related to the Veteran's bilateral pes planus.

The Board has accorded the three VA medical examination 
reports high probative value because they were conducted by 
three, different examiners and all had similar clinical 
findings.  The lack of findings of severe or pronounced 
bilateral pes planus is also consistent with all the other 
evidence of record except for Dr. BSS's statements and 
letters, which will be discussed next.  The VA examiners 
provided rather detailed findings pertaining to their 
evaluation of the Veteran's feet, and the Board finds no 
reason to question the accuracy of such clinical findings.

As to Dr. BSS's multiple statements throughout the record, he 
has gone from being the Veteran's doctor to being the 
Veteran's advocate to the point of making statements about 
the November 2008 VA examiner that either border on libel or 
are libelous.  Specifically, in his July 2009 letter, Dr. BSS 
has accused the VA examiner of intentionally lying about 
clinical findings to "deny[] the [V]eteran benefits," 
"suit [her] purposes," and "prevent the fair adjudication 
of [the Veteran's] claim for increased VA benefits."  See 
July 27, 2009, letter from Dr. BSS.  (Emphasis in original.)  
The ad hominem attacks are not limited to the quotations made 
in the Board's VCAA discussion and in this paragraph.  
Rather, they continue throughout the entire July 2009 letter.  
These ad hominem attacks bring discredit to all of Dr. BSS's 
clinical findings and have undermined any potential merit of 
the Veteran's claim to the extent there was any merit.  
Specifically, Dr. BSS's letter is full of bias against the 
November 2008 VA examiner, which the Board cannot ignore.  
The undersigned is reminded of a common axiom discussed in 
law school.  When one has the facts on one's side, one pounds 
the facts.  When one has the law on one's side, one pounds 
the law.  When one has neither the facts nor the law on one's 
side, one pounds on the table.  Dr. BSS is pounding on the 
table in his July 2009 letter.

The Board cannot find Dr. BSS's allegations credible when the 
gist of his letter is to insult and accuse a medical 
professional of intentionally lying on an examination report 
for some biased purpose on the VA examiner's part against the 
Veteran.  The Board has no doubt that the clinical findings 
made in the November 2008 examination report are credible and 
based upon the VA examiner's medical expertise, particularly 
when they are in agreement with clinical findings made by two 
other VA medical professionals.

The Board simply finds Dr. BSS's clinical findings are 
exaggerated as to the severity of the Veteran's disability 
(not to mention unprofessional).  This applies to Dr. BSS's 
clinical findings based upon his own observations and those 
that rely on statements the Veteran has reported to Dr. BSS.  
Again, the treatment records dating as far back as 1999 are 
silent, completely silent, for any complaints pertaining to 
bilateral pes planus.  Suddenly, now that the Veteran has 
been awarded service connection for pes planus, his symptoms 
have become severe and/or pronounced and was at least one of 
the reasons the Veteran stopped working.  When three, 
different VA examiners provide clinical findings that are all 
consistent with each other and are consistent with the 
medical records created prior to the Veteran's claim for 
service connection for bilateral pes planus (showing a lack 
of evidence of complaints of severe bilateral pes planus), 
the Board accords such clinical findings high probative 
value.  

The Board has already explained above why it finds the 
Veteran's statements are not credible, and thus clinical 
findings that are based upon the Veteran's subjective 
complaints (pain, tenderness) are accorded no probative 
value.  In other words, the Board finds that the VA 
examiners's clinical findings outweigh Dr. BSS's clinical 
findings, and the Board is not persuaded by the facts 
presented by Dr. BSS, both as a result of the lack of 
agreement his findings have with the preponderance of the 
other evidence and because the Board finds that his clinical 
findings are exaggerated and not credible.

In addition, a higher rating is not warranted under any of 
the other diagnostic codes pertaining to foot disabilities, 
as there is no evidence that the service connected disorder 
is manifested by claw foot or by malunion or nonunion of the 
tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5278, 5283 (2009).  As to "other foot 
injuries," the Board finds that the Veteran's bilateral pes 
planus is no more than moderate and thus would not warrant a 
higher evaluation under Diagnostic Code 5284 for the same 
reasons it finds that the Veteran does not warrant a higher 
rating under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The other Diagnostic Codes pertaining 
to the feet do not provide evaluations in excess of the 
10 percent evaluation he currently has for the period prior 
to July 27, 2009.  Thus, they would not assist the Veteran in 
obtaining a higher evaluation.  

Lastly, as stated above, the Board has concluded that the 
Veteran has failed to cooperate with VA in refusing to report 
for a Board-ordered VA examination.  The Board has drawn a 
negative inference from this refusal to comply, which has 
further hurt his claim for increase and which has played a 
part in the Board's denial of a higher evaluation.  When a 
private physician describes significantly more severe 
symptoms than those described by three VA examiners, and both 
the physician and claimant are adamant at how severe the 
Veteran's bilateral pes planus is, one would think the 
Veteran would want another examination to corroborate such 
severe symptoms.  However, when one's symptoms are likely not 
as severe as those described by the private physician, it 
seems logical that one would want to avoid undergoing an 
examination by another physician.  The Board finds that such 
is what happened in this case.  The Veteran has chosen to put 
himself at risk of an adverse adjudication.  See Kowalski, 19 
Vet. App. at 178.  

The rating criteria fully describe and provide for the 
symptomatology and severity of the Veteran's bilateral pes 
planus.  Thus, the service-connected disability is not 
exceptional, and does not warrant an extraschedular rating.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The fact that 
his level of severity, as determined by objective clinical 
examinations, falls short of that which would warrant the 30 
and 50 percent ratings does not render his disability picture 
as exceptional.  There is nothing in the record to 
distinguish this case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  

The Board is aware that the Veteran has claimed that he was 
unable to work at least in part due to his feet; however, as 
already established above, he stopped working due to other 
disabilities.  Additionally, his allegations are accorded no 
probative value.  The evidence establishes that the Veteran 
has not been hospitalized due to the service-connected 
bilateral pes planus.  The Board, therefore, finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Accordingly, in view of the denial of entitlement to an 
increased evaluation for the period in question, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

For the reasons described above, the Board finds that the 
preponderance of the evidence is against finding that 
bilateral pes planus warrants more than the 10 percent 
evaluation currently assigned prior to July 27, 2009, even 
applying the holding in DeLuca.  Therefore, the benefit of 
the doubt doctrine is not applicable, and the claim for a 
rating in excess of 10 percent for bilateral pes planus prior 
to July 27, 2009.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to July 27, 2009, for bilateral pes planus is denied.  

REMAND

In a December 2009 rating decision, the RO granted service 
connection for bilateral Morton's neuroma, mono neuritis of 
the right posterior tibial nerve, and mono neuritis of the 
left posterior tibial nerve and assigned noncompensable 
evaluations.  In May 2010, the Veteran submitted a notice of 
disagreement arguing he warranted higher evaluations than 
those assigned.  There has been no Statement of the Case 
issued as to these claims.  As a result of this finding, this 
claim must be remanded for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following 
action:

The RO shall issue a Statement of the Case 
on the issues of entitlement to initial 
compensable evaluations for bilateral 
Morton's neuroma, mono neuritis of the 
right posterior tibial nerve, and mono 
neuritis of the left posterior tibial 
nerve.  The Board would recommend 
obtaining a medical opinion as to how the 
neuritis is associated with the service-
connected bilateral pes planus before 
assigning a compensable evaluation.  If, 
and only if, the appellant completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issues should    
this claim be returned to the Board.  38 
U.S.C.A. § 7104 (West 2002).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


